NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




            United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                  Submitted August 21, 20121
                                   Decided August 23, 2012

                                             Before

                              ILANA DIAMOND ROVNER, Circuit Judge

                              DIANE P. WOOD, Circuit Judge

                              DIANE S. SYKES, Circuit Judge


No. 12-2315

UNITED STATES OF AMERICA,                             Appeal from the United States District
                   Plaintiff-Appellee,                Court for the Northern District of Illinois,
                                                      Eastern Division.
       v.
                                                      No. 06 CR 925
TOMMY C. COX, also known as ICE CREAM,
                    Defendant-Appellant.              Samuel Der-Yeghiayan,
                                                      Judge.




                                           ORDER

       Tommy C. Cox was sentenced on March 25, 2008, to 160 months’ imprisonment for
transporting a minor in interstate commerce for prostitution, in violation of 18 U.S.C. § 2422(a),
and for credit card fraud in violation of 18 U.S.C. § 1029(a)(3). Cox appealed his prostitution-
related convictions, and we affirmed them on August 18, 2009. United States v. Cox, 577 F.3d
1
        Pursuant to Internal Operating Procedure 6(b), this successive appeal has been
assigned to the same panel that decided the previous appeal.
No. 12-2315                                                                               Page 2



833 (7th Cir. 2009). Two years later, Cox filed a motion with the district court requesting a
special sentence reduction based on mitigating factors, that, he argued, the court overlooked
during sentencing. On September 30, 2011, the district court denied Cox’s motion because it
did not present “extraordinary and compelling reasons” warranting a sentence reduction
under 18 U.S.C. § 3582(c). We affirmed, but modified the district court’s decision to a dismissal
for lack of jurisdiction because Cox’s arguments were untimely and not recognized under 28
U.S.C. § 2255. United States v. Cox, No. 11-3348, 7th Cir. Jan. 24, 2012.

        On May 15, 2012, Cox filed another motion for a sentence reduction on similar grounds
to those in the motion that was dismissed in January 2012. The district court dismissed this
motion for want of jurisdiction. We AFFIRM the district court’s judgment. The district court
lacks jurisdiction because Cox’s motion is untimely and not recognized under 28 U.S.C. § 2255.
We warn Cox not to continue peppering the court with these motions.